      Case 1:18-cv-00075-DNH-CFH Document 77 Filed 02/08/21 Page 1 of 2




                                                                                              J u s tin A. Ku eh n
                                            February 8, 2021

BY ECF

Hon. Christian F. Hummel, U.S.M.J.
United States District Court
Northern District of New York
445 Broadway
Albany, New York 12207

               Re: Chery v. Conduent Education Services, LLC (“CES”), Case No. 1:18-cv-075

Dear Magistrate Judge Hummel:

        We represent plaintiff Jeffrey Chery in the above-captioned action. We write, in light of
recent discovery, to request a one-month extension of current deadlines as outlined below:

       a. Close of fact discovery from February 26, 2021 to March 26, 2021.
       b. Close of all discovery, including experts, from March 31, 2021 to April 30, 2021.
       c. Post discovery motions to be filed on or before from April 16, 2021 to May 14, 2021.
       d. Amended/supplemental class certification motion to be filed on or before February
          19, 2021 (original motion for class certification was filed on January 15, 2021 [Dkt.
          No. 74], response is currently due on February 12, 2021, and reply is currently due
          on March 5, 2021).
       e. Response to class certification motion to be filed on or before March 19, 2021.
       f. Reply in support of class certification motion to be filed on or before April 9, 2021.
       g. Plaintiff’s amended/supplemental opening expert reports, if any, due February 12,
          2021 (original opening expert report was served on December 31, 2020, response is
          currently due on February 12, 2021, and reply is currently due on February 26,
          2021).
       h. Defendants’ responding expert report, if any, or, if Plaintiff does not file an expert
          report, Defendants’ opening expert report, if any, due March 19, 2021.
       i. Plaintiff’s reply or responding expert report, if any, due April 2, 2021.
       j. Defendants’ reply expert report, if any, due April 16, 2021.
       k. Expert depositions to be scheduled from between March 15-26, 2021 to between
          April 19-30, 2021.



                         30 Wa l l S tr eet, 8th f lo o r , N ew Yo r k, N Y 1000 5

               T el: ( 212) 70 9-8 245        E-m a il: j ku eh n @ m o o r eku eh n .c o m
               D ir : ( 917) 818- 30 45       Web s ite: m o o r eku eh n .c o m
      Case 1:18-cv-00075-DNH-CFH Document 77 Filed 02/08/21 Page 2 of 2

Hon. Christian F. Hummel, U.S.M.J.
February 8, 2021
Page | 2

        Plaintiff requests this additional time because, in response to Plaintiff’s December 31,
2020 request for production of data concerning the putative class’s loans, Defendants made a
timely production of data on January 28, 2021. On January 29, 2021, the parties held a meet and
confer, during which the parties agreed that the resources of the Court and the parties would best
be conserved by permitting plaintiff to amend/supplement his opening expert report and class
certification motion to limit the amount of expert and motion papers filed in this action. I have
consulted with counsel for Defendants who does not object to this request.

        This is the fourth request to extend discovery and third request to extend the class
certification briefing schedule.

       Thank you for your attention to this matter. We are available at the Court’s convenience
should Your Honor have any questions.


                                                            Respectfully,


                                                            Justin Kuehn


cc: All Counsel of Record




                          30 Wa l l S tr eet, 8th f lo o r , N ew Yo r k, N Y 1000 5

                T el: ( 212) 70 9-8 245        E-m a il: j ku eh n @ m o o r eku eh n .c o m
                D ir : ( 917) 818- 30 45       Web s ite: m o o r eku eh n .c o m
